DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information Disclosure Statement filed on 05/01/2019 has been considered. An initialed copy of form 1449 is enclosed herewith.
		
	
Status of Claims
	
	Claims 1-20 of US Application No. 16/058,430, filed on 08/08/2018, are currently pending and have been examined. 

	
	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.



In the instant application, independent claim 1 recites:

 “… determining a multi-dimensional space for each phase of a plurality of different phases of a lane change maneuver associated with at least first and second lanes of a nominal path for an autonomous vehicle; for each different phase of the lane change maneuver:

determining one or more objects of interest having a predetermined manner of interaction with the at least first and second lanes of the nominal path during the phase;
generating a constraint for each of the one or more objects of interest… 

determining a portion of the multi-dimensional space including corresponding constraints that applies to a respective timeframe associated with the phase;

combining the respective portions of the multi-dimensional space… 

determining a set of navigation decisions relative to the one or more objects of interest across the different phases and corresponding timeframes of the multiplexed space.”


Independent claims 14 and 19 recites substantially similar limitations.

 These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind. Therefore these limitations are abstract ideas and claims 1, 14, and 19 are directed to a judicial exception. 

Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in 

the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;

the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;

the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;

the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and

the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 



the additional element(s) merely recites the words ‘‘apply it' '  (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 

the additional element(s) adds insignificant extra-solution activity to the judicial exception; and

the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

See the 2019 Revised Patent Subject Matter Eligibility Guidance.

In the instant application, claims 1, 14, and 19 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claims 1 and 14 recite “one or more processors” at a high level.  The specification identifies the processor generically as a general processor, i.e., any suitable processing device (e.g., a processor core, a microprocessor, an ASIC, a FPGA, a CPU, a GPU, a controller, a microcontroller, etc.) and can be one processor or a plurality of processors that are operatively connected. (See specification at ¶ [0207])  The processor(s) is merely a computer used as a tool to perform the abstract idea. Claims 1 and 14 further recite See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Therefore, claims 1 and 11 do not recite additional elements that integrate the judicial exception into a practical application of that exception.

Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the 

In the instant application, claims 1, 14, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. 



Claims 2 and 15 recite “wherein the plurality of different phases of the lane change maneuver comprise a first phase when the autonomous vehicle operates within boundaries of the first lane, a second phase when the autonomous vehicle has partially crossed a lane boundary between the first lane and the second lane and is in transition from the first lane 61into the second lane, and a third phase when the autonomous vehicle has completely moved into the second lane and operates within boundaries of the second lane.” Which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 3 and 16 recite “wherein the multi-dimensional space for each phase of the plurality of different phases of the lane change maneuver comprises at least a time dimension and a distance dimension relative to travel along the nominal path.” Which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 4 and 17 recite “wherein combining the respective portions of the multi- dimensional space including corresponding constraints for each phase of the plurality of 

Claim 5 recites “wherein determining the set of navigation decisions relative to the one or more objects of interest comprises determining a low-cost trajectory path through a portion of the multiplexed space that minimizes exposure to the constraint areas.” Which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 6 recites “wherein determining the set of navigation decisions relative to the one or more objects of interest further comprises translating the low-cost trajectory path into the set of navigation decisions based at least in part on whether the low-cost trajectory path passes above or below each constraint area associated with an object of interest within the multiplexed space.” Which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 7 recites “wherein determining the low-cost trajectory path through the portion of the multiplexed space that minimizes exposure to the constraint areas comprises: determining a set of candidate trajectory paths through the multiplexed space; generating a score for each candidate trajectory path in the set of candidate trajectory paths; and  62determining the low-cost selected trajectory path based at least in part on the scores for each candidate trajectory path in the set of candidate trajectory paths” Which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 8 recites “wherein each constraint area is defined by a constraint sequence of linear constraints that are successively sampled over a duration in time and sequentially combined to generate the constraint sequence.” Which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 9 recites “wherein determining the one or more objects of interest having the predetermined manner of interaction with the at least first and second lanes of the nominal path during the phase comprises determining one or more blocking objects based at least in part on a manner of interaction that an object of interest has with one 

Claim 10 recites “wherein determining the one or more blocking objects comprises: obtaining feature data descriptive of a first object perceived by the autonomous vehicle; inputting the feature data into a machine-learned blocking classifier model; and receiving a blocking decision as an output of the machine-learned blocking classifier model, wherein the blocking decision describes the first object as a blocking object or a non-blocking object.” Which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 11 recites “wherein the operations further comprise determining a side of the nominal path for the autonomous vehicle associated with each of the objects of interest determined to be non-blocking objects.” Which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 12 recites “wherein determining the one or more objects of interest that are interacting with a lane sequence associated with the nominal path for the autonomous vehicle comprises determining one or more yield zones that are associated with one or more fixed locations along the at least first and second lanes.” Which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 18 recites “wherein determining the one or more objects of interest having a predetermined manner of interaction with the at least first and second lanes of the nominal path comprises determining one or more blocking objects based at least in part on a manner of interaction that an object of interest has with a given lane.” Which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim(s) 1-9 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aine (US 2018/0079420 A1, “Aine”).

	Regarding claims 1 and 19, Aine discloses a vehicle control system and teaches:

A computing system that controls an autonomous vehicle, the computing system comprising: (vehicle 600 includes an automated control module 640 that is configured to receive data from the sensor module 230 and 

one or more processors; and (the hardware configuration may include a data processing apparatus 710, i.e., a processor - See at least ¶ [0077] and Fig.7)

one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising: (data processing apparatus 710 is operable to execute instructions that have been stored in a data storage device 720. In some implementations, the data processing apparatus 710 is a processor with random access memory, i.e., non-transitory computer-readable media - See at least ¶ [0077])

determining a multi-dimensional space for each phase of a plurality of different phases of a lane change maneuver (In some implementations, the motion plan is determined 560 using an optimization module or routine to search the space of motion plans for over a planning time interval for a motion plan that fits one or more constraints and results in favorable scores of a specified cost function - See at least ¶ [0065]) associated with at least first and second lanes of a nominal path for an autonomous vehicle; (the road is divided into two different lanes, i.e., the physical dimensions of the lanes are determined - See at least ¶ [0078]; The phases of transition from the first lane to the second land are broken into time segments, e.g., (0 < = < T _ start ),  (T_ start < = < = T _ end), (T _ end < t < = T _ plan ) - See at least ¶ [0066] and Fig. 8)

for each different phase of the lane change maneuver: (to setup the search for a good motion plan, one or more constraints passed to the optimization module or routine may be adjusted 510 to reflect changing lane boundaries during different phases of the motion plan to transition the ego vehicle from the current lane to the target lane.) 

determining one or more objects of interest having a predetermined manner of interaction with the at least first and second lanes of the nominal path during the phase; (the lane boundaries may be adjusted 510 such that only the current lane and the vehicles and any other objects in it is available for consideration for motion planning during a preparation phase from the current time until the start of the transition. The adjustment of the consideration of lanes is changed for each other phase, i.e., the transition phase and completion phase - See at least ¶ [0066] and Fig. 8)

generating a constraint for each of the one or more objects of interest, each constraint identifying a constraint area along the nominal path that the autonomous vehicle cannot occupy during the phase; and (each motion state in motion plan is checked 180 to determine whether motion constraints are violated. For example, the constraints checked 180 may include dynamic constraints, comfort constraints, and collision constraints, i.e., constraints related to the objects of interest and representing an area the vehicle cannot occupy. The plan may also be checked 180 to confirm that it follows lane boundaries as desired before, during, and after the transition of the ego vehicle from the current lane to the target lane. - See at least ¶ [0027])

determining a portion of the multi-dimensional space including corresponding constraints that applies to a respective timeframe associated with the phase; (the plan may also be checked 180 to confirm that it follows lane boundaries, i.e., constraints, as desired before, during, and after the transition of the ego vehicle from the current lane to the target lane. - See at least ¶ [0027])

combining the respective portions of the multi-dimensional space including corresponding constraints for each phase of the plurality of different phases of the lane change maneuver to generate a multiplexed space; and (the motion plan is determined 560 using an optimization module or routine to search the space of motion plans for over a planning time interval for a motion plan that fits one or more constraints and results in favorable scores of a specified cost function - See at least ¶ [0065])

determining a set of navigation decisions relative to the one or more objects of interest across the different phases and corresponding timeframes of the multiplexed space. (to setup the search for a good motion plan, one or more constraints passed to the optimization module or routine may be adjusted 510 to reflect changing lane boundaries during different phases of the motion plan to transition the ego vehicle from the current lane to the target lane. In some implementations, the lane boundaries may be adjusted 510 such that only the current lane (and the vehicles and any other objects in it) is available for consideration for motion, i.e., navigation decisions. - See at least ¶ [0066])

	Regarding claims 2 and 15, Aine further teaches: 

wherein the plurality of different phases of the lane change maneuver comprise (to setup the search for a good motion plan, one or more constraints passed to the optimization module or routine may be adjusted 510 to reflect changing lane boundaries during different phases of the motion plan to transition the ego vehicle from the current lane to the target lane. - See at least ¶ [0066] and Fig. 8) a first phase when the autonomous vehicle operates within boundaries of the first lane, (in some implementations, the lane boundaries may be adjusted 510 such that only the current lane (and the vehicles and any other objects in it) is available for consideration for motion planning during a preparation phase from the current time until the start of the transition (0 < = < T _ start ) - See at least ¶ [0066] and Fig. 8)  a second phase when the autonomous vehicle has partially crossed a lane boundary between the first lane and the second lane and is in transition from the first lane 61into the second lane, (both the current lane and the target lane are available for motion planning during an execution phase from the start time to the end time of the transition (T_ start < = < = T _ end) - See at least ¶ [0066] and Fig. 8) and a third phase when the autonomous vehicle has completely moved into the second lane and operates within boundaries of the second lane. (only the target lane is available for motion planning during a completion phase from the end time of the transition to the end of the motion planning time window (T _ end < t < = T _ plan ) - See at least ¶ [0066] and Fig. 8)

	Regarding claims 3 and 16, Aine further teaches: 

wherein the multi-dimensional space for each phase of the plurality of different phases of the lane change maneuver comprises at least a time dimension and a distance dimension relative to travel along the nominal path. (the road is divided into two different lanes, i.e., a distance dimension - See at least ¶ [0078]; The phases of transition from the first lane to the second land are broken into time segments, e.g., (0 < = < T _ start ), (T_ start < = < = T _ end), (T _ end < t < = T _ plan ) - See at least ¶ [0066] and Fig. 8)

	Regarding claims 4 and 17, Aine further teaches:

wherein combining the respective portions of the multi-dimensional space including corresponding constraints for each phase of the plurality of different phases of the lane change maneuver generates a temporally multiplexed space having a first portion corresponding to the first phase, a second portion corresponding to the second phase, and a third portion corresponding to the third phase. (in some implementations, the lane boundaries may be adjusted 510 such that only the current lane (and the vehicles and any other objects in it) is available for consideration, i.e., constraints and costs, for motion planning during a preparation phase from the current time until the start of the transition (0 < = < T _ start ); both the current lane and the target lane are available for motion planning during an execution phase from the start time to the end time of the transition (T_ start < = < = T _ end);  and only the target lane is available for motion planning during a completion phase from the end time of the transition to the end of the motion planning time window (T _ end < t < = T _ plan ) - See at least ¶ [0066] and Fig. 8)

	Regarding claim 5, Aine further teaches:

wherein determining the set of navigation decisions relative to the one or more objects of interest comprises determining a low-cost trajectory path through a portion of the multiplexed space that minimizes exposure to the constraint areas. (the motion plan is determined 560 using an optimization module or routine to search the space of 

	Regarding claim 6, Aine further teaches:

determining the set of navigation decisions relative to the one or more objects of interest further comprises translating the low-cost trajectory path into the set of navigation decisions based at least in part on whether the low-cost trajectory path passes above or below each constraint area associated with an object of interest within the multiplexed space. (the motion plan may be determined in part on the overtake decision, i.e., whether the trajectory path passes above or below a vehicle (a constraint area), determined previously - See at least ¶ [0026]; the feasibility of the resulting motion plan is checked. Each motion state in motion plan is checked to determine whether motion constraints are violated. For example, the constraints checked 180 may include dynamic constraints, comfort constraints and collision constraints - See at least ¶ [0027])

	Regarding claim 7, Aine further teaches:

wherein determining the low-cost trajectory path through the portion of the multiplexed space that minimizes exposure to the constraint areas comprises: (the motion plan determines the trajectory through the space - See at least ¶ [0016])

determining a set of candidate trajectory paths through the multiplexed space; (the motion plan is determined using an optimization module or routine to search the space of motion plans, i.e., candidate trajectory paths, for over a planning time interval  See at least ¶ [0065])

generating a score for each candidate trajectory path in the set of candidate trajectory paths; and 62(the motion plan is determined 560 using an optimization module or routine to search the space of motion plans for over a planning time interval for a motion plan that fits one or more constraints and results in favorable scores of a specified cost function, i.e., each candidate motion plan generates a related score to determine the which motion plan should be selected  - See at least ¶ [0065])

determining the low-cost selected trajectory path based at least in part on the scores for each candidate trajectory path in the set of candidate trajectory paths. (the final motion plan is determined by using a constrained iterative LQR optimizer as an optimization module or routine. - See at least ¶ [0065])

	Regarding claim 8, Aine further teaches: 

wherein each constraint area is defined by a constraint sequence of linear constraints that are successively sampled over a duration in time and sequentially combined to generate the constraint sequence. (each motion state in the motion plan is checked 180 to determine whether motion constraints are violated. For example, the constraints checked 180 may include dynamic constraints, comfort constraints and collision constraints. The plan may also be checked 180 to confirm that it follows lane boundaries as desired before, during, and after the transition of the ego vehicle from the current lane to the target lane - See at least ¶ [0027])

	Regarding claim 9, Aine further teaches:

wherein determining the one or more objects of interest having the predetermined manner of interaction with the at least first and second lanes of the nominal path during the phase comprises (target lane data is initialized and predictions for the motions of vehicles that have been detected may be determined based on position and velocity profiles for each of the vehicles in the target lane - See at least ¶ [0034]) determining one or more blocking objects based at least in part on a manner of interaction that an object of interest has with one or more of the at least first and second lanes. (estimates of the maximum headway in front of and behind a target vehicle under consideration, i.e., a blocking object are determined 220. These estimates of headway may be based in part on the 

	Regarding claim 14, Aine discloses a vehicle control system and teaches:

An autonomous vehicle, comprising: (vehicle 600 is an autonomous vehicle - See at least ¶ [0073])

one or more processors; (the hardware configuration may include a data processing apparatus 710, i.e., a processor - See at least ¶ [0077] and Fig. 7)

and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: (data processing apparatus 710 is operable to execute instructions that have been stored in a data storage device 720. In some implementations, the data processing apparatus 710 is a processor with random access memory, i.e., non-transitory computer-readable media - See at least ¶ [0077])

determining a multi-dimensional space for each phase of a plurality of different phases of a lane change maneuver (in some implementations, the motion plan is determined 560 using an optimization module or routine to search the space of motion plans for over a planning time interval for a motion associated with at least first and second lanes of a nominal path for an autonomous vehicle;  (the road is divided into two different lanes, i.e., the physical dimensions of the lanes are determined - See at least ¶ [0078]; The phases of transition from the first lane to the second land are broken into time segments, e.g., (0 < = < T _ start ),  (T_ start < = < = T _ end), (T _ end < t < = T _ plan ) - See at least ¶ [0066] and Fig. 8)

for each different phase of the lane change maneuver: (to setup the search for a good motion plan, one or more constraints passed to the optimization module or routine may be adjusted 510 to reflect changing lane boundaries during different phases of the motion plan to transition the ego vehicle from the current lane to the target lane.)

determining one or more objects of interest having a predetermined manner of interaction with the at least first and second lanes of the nominal path during the phase; (the lane boundaries may be adjusted 510 such that only the current lane and the vehicles and any other objects in it is available for consideration for motion planning during a preparation phase from the current time until the start of the transition. The adjustment of the consideration of lanes is changed for each other phase, i.e., the transition phase and completion phase - See at least ¶ [0066] and Fig. 8)

generating a constraint for each of the one or more objects of interest, each constraint identifying a constraint area along the nominal path that the autonomous vehicle cannot occupy during the phase; and (each motion state in motion plan is checked 180 to determine whether motion constraints are violated. For example, the constraints checked 180 may include dynamic constraints, comfort constraints, and collision constraints, i.e., constraints related to the objects of interest and representing an area the vehicle cannot occupy. The plan may also be checked 180 to confirm that it follows lane boundaries as desired before, during, and after the transition of the ego vehicle from the current lane to the target lane. - See at least ¶ [0027])

determining a portion of the multi-dimensional space including corresponding constraints that applies to a respective timeframe associated with the phase; (the plan may also be checked 180 to confirm that it follows lane boundaries, i.e., constraints as desired before, during, and after the transition of the ego vehicle from the current lane to the target lane. - See at least ¶ [0027])

combining the respective portions of the multi-dimensional space including corresponding constraints for each phase of the plurality of different phases of the lane change maneuver to generate a multiplexed space; and (the motion plan is determined 560 using an optimization module or routine to search the space of motion plans for over a 

determining a trajectory path through a portion of the multiplexed space that minimizes exposure to the constraint areas; and (the motion plan is determined 560 using an optimization module or routine to search the space of motion plans for over a planning time interval for a motion plan that fits one or more constraints and results in favorable scores of a specified cost function - See at least ¶ [0065])

determining, based at least in part on the trajectory path, a set of navigation decisions relative to the one or more objects of interest across the different phases and corresponding timeframes of the multiplexed space. (to setup the search for a good motion plan, one or more constraints passed to the optimization module or routine may be adjusted 510 to reflect changing lane boundaries during different phases of the motion plan to transition the ego vehicle from the current lane to the target lane. In some implementations, the lane boundaries may be adjusted 510 such that only the current lane (and the vehicles and any other objects in it) is available for consideration for motion, i.e., navigation decisions. - See at least ¶ [0066])

	Regarding claim 18, Aine further teaches:

wherein determining the one or more objects of interest having a predetermined manner of interaction with the at least first and second lanes of the nominal path comprises (target lane data is initialized and predictions for the motions of vehicles that have been detected may be determined based on position and velocity profiles for each of the vehicles in the target lane - See at least ¶ [0034])  determining one or more blocking objects based at least in part on a manner of interaction that an object of interest has with a given lane. (estimates of the maximum headway in front of and behind a target vehicle under consideration, i.e., a blocking object, are determined 220. These estimates of headway may be based in part on the kinematic state of the ego vehicle and a prediction of motion for the target lane vehicle under consideration - See at least ¶ [0035])

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aines in view of Kim (US 2017/0267244 A1, “Kim”).

	Regarding claim 10, Aines further teaches:

wherein determining the one or more blocking objects comprises: (an overall headway estimate corresponding over taking the ith vehicle in the target lane (and all vehicles behind it), i.e., blocking objects, while not overtaking all vehicles ahead of the ith vehicle is determined 230 and may be denoted as h(i) . In some implementations, the overall headway h (i) for this set of overtake decisions may be determined as the minimum of the estimated headway in front of the ith vehicle and the estimate of the head way behind the next vehicle ahead of the ith vehicle - See at least ¶ [0036])

obtaining feature data descriptive of a first object perceived by the autonomous vehicle; (predictions for the motion of the vehicles that have been detected in the target lane may be determined. For example, the predictions may include position and velocity profiles, i.e., feature data, for each of the vehicles in the target lane - See at least ¶ [0034])

	Aines does not explicitly teach inputting the feature data into a machine-learned blocking classifier model; and receiving a blocking decision as an output of the machine-learned blocking classifier model, wherein the blocking decision describes the first object as a blocking object or a non-blocking object. However, Kim discloses driver assistance apparatus and control method thereof and teaches: 

inputting the feature data into a machine-learned blocking classifier model; and (object detector 734 may detect an object from at least one image, 

receiving a blocking decision as an output of the machine-learned blocking classifier model, wherein the blocking decision describes the first object as a blocking object or a non-blocking object. (processor 670, i.e., object detector 734, may classify an obstruction included in the detected object. For example, if the detected object includes a lane, a traffic sign, a pedestrian and another vehicle, the processor 670 may classify the lane and the traffic sign as non-obstructions and classify the pedestrian and the other vehicle as obstructions - See at least ¶ [0296] and Fig. 7A)

	In summary, Aine discloses classifying, based on feature data (kinematic information), vehicles in lanes as either being in front of or behind the ego vehicle, i.e., potentially obstructing the ego vehicle’s path or not. Aines does not explicitly teach inputting the feature data into a machine-learned blocking classifier model; and receiving a blocking decision as an output of the machine-learned blocking classifier model, wherein the blocking decision describes the first object as a blocking object or a non-blocking object. However, Kim discloses driver assistance apparatus and control method thereof and teaches using a support vector machine to classify objects recognized by the vehicle as either obstructions or non-obstructions. 



	Regarding claim 11, Aines further teaches:

wherein the operations further comprise determining a side of the nominal path for the autonomous vehicle associated with each of the objects of interest determined to be non-blocking objects. (objects in the each lane are identified and their positions are determined, i.e., determined a side of the nominal path. Additionally, headway information is determined for each object in the lanes, i.e., are they in front of (blocking) or behind (non-blocking) the ego vehicles current position and its future predicted position - See at least ¶ [0024] and [0032]-[0036])

	Regarding claim 12, Aines does not explicitly teach, but Kim further teaches: 

wherein determining the one or more objects of interest that are interacting with a lane sequence associated with the nominal path for the autonomous vehicle comprises determining one or more yield zones that are associated with one or more fixed locations along the at least first and second lanes. (object tracking unit 740 may track the lanes, 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle control system of Aine to provide for the SVM object classification, as taught in Kim, to improve safety of persons in and around the vehicle. (At Kim ¶ [0063])	

	Regarding claims 13 and 20, Aine further teaches:

the operations further comprising: determining a motion plan based at least in part on the set of navigation decisions; and (a decision making component may determine a behavioral pattern to be followed by an autonomous or automated vehicle and a motion planning component may determine an actual lane change trajectory, i.e., a series of navigation decisions, for performing the lane change maneuver. These components may operate together to efficiently enable successful transition from a current lane to a target lane (e.g., generating a collision free trajectory adhering to the vehicle's dynamics and passenger comfort constraints) - See at least ¶ [0016])

controlling motion of the autonomous vehicle based at least in part on the motion plan. (if the determined motion plan is feasible, then the car is maneuvered to the target lane according to the motion plan - See at least ¶ [0028] and Fig. 1 #190)

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662